Citation Nr: 0503178	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-19 736	)	DATE
	)
	)


THE ISSUE

Whether the October 30, 2001, decision wherein the Board of 
Veterans' Appeals (Board) denied an effective date, prior to 
April 2, 1992, for a 100 percent evaluation for post-
traumatic stress disorder (PTSD) should be reversed or 
revised on the basis of clear and unmistakable error (CUE). 



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
August 1971.

In August 2004 correspondence to the Board to withdraw the 
CUE motion directed to the October 2001 Board decision, the 
representative requested that the matter of CUE in an April 
1982 rating decision wherein the RO reduced the veteran's 
disability evaluation for PTSD from 100 percent to 70 percent 
be referred to the RO for review.  The Board's jurisdiction 
in such matters is appellate rather than original and the 
issue has been neither procedurally prepared nor certified 
for appellate review.  Thus, it is being referred to the RO 
for initial adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in April 2004 
seeking the Board's review of an October 2001 Board decision 
wherein the Board denied an effective date, prior to April 2, 
1992, for a 100 percent evaluation for PTSD to determine 
whether that decision involved CUE.

2.  The Board received notice on August 30, 2004, that the 
CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of an October 2001 decision wherein the Board 
denied an effective date, prior to April 2, 1992, for a 100 
percent evaluation for PTSD to determine whether that 
decision involved CUE should be dismissed.  38 C.F.R. 
§ 20.1404(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2003), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2003).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


